Title: From George Washington to Elias Boudinot, 18 April 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 18th April 1783
                        
                        I find it a duty incumbent on me to communicate to your Excellency the present disposition & Temper
                            of part of the Army—The Accounts of Peace which have been received at different times, have raised an Expectation in the
                            Minds of the Men engaged for the War, that a speedy Discharge must be the Consequence.This Idea
                            has been so deeply impressed, that it is become difficult to hold them under that sense of discipline which is necessary
                            to bind together the subjects of an Army—the slow & dilatory manner in which the Intelligence of Peace has arrived
                            to us, has served to highten this Idea; and has led those Men to some Suspicion, that official dispatches & official Declarations have been postponed,  through design—that they might be held beyond the
                            Term of their Engagements— under these Impressions, they have in some Instances, scarcely been restrained from Acts of Excess—To such
                            a Composition of Men as this Army is formed of this Idea is perhaps not an unnatural One.
                        In this situation the proclamation of Congress for a Cessation of Hostilities found us on its Arrival
                            Yesterday—This Act being unaccompanied with any Instructions for my Conduct respectg the discharge of this Part of the
                            Army, should it be found necessary,or any Intimation of the Intention of Congress on that Head, has thrown me into a very
                            disagreeable circumstance: knowing the Temper of the War Men, to suppress the publication of
                            this proclamation, would increase Suspicion: and knowing their Expectations, to publish it to men who have not learnt to
                            distinguish between a proclamation for a Cessation of Hostilities, and a definite Declaration of Peace, when they have
                            authentic Information that Peace has actually taken place; would serve to encrease their Expectations of immediate
                            Discharge and stamp any Claims to their further services, with an Appearance of Injustice.
                        Under this Dilemma, and being totally ignorant of the designs of the Enemy in New York, who, from all I am
                            able to collect, are making no shew of an early Evacuation of that City—I found it difficult to decide on the Line of my
                            Duty. I therefore called a full consultation of the General offices of this Army on the Occasion—It was their unanimous
                            Judgment, that it would be impracticable as well as impolitic to suppress the Proclamation—and that it should be issued in
                            this Days Orders. At the same Time they are strongly impressed with the Ideas of the little remaing hold which, after this
                            publication, we may expect to have upon the Men engaged for the War—the necessity there is,
                            that Congress should come to some speedy determination on this interesting point, of what is to be the period of these
                            Mens Service—and that they should give the earliest Communication to me, of their decisions, for my Instruction.
                        Towards effecting this important Object, it has been seriously motioned to me, that I should hint to
                            Congress, the propriety & expediency of their appointing a Committee of their own Body, with plenary powers, who may
                            immediately repair to Camp, & who may decide on the necessary Arrangements for this important period—For my own
                            part, I am fully in sentiment with this opinion—as such a measure would not only tend to help us over the difficulty of
                            the moment, but would expedite the Execution of many other arrangements, which will be found necessarily preparatory to
                            disbandg the present Army. It might also serve to facilitate any negociations which may be found necessary to enter into
                            with Sir Guy Carleton, for his speedy Evacuation of New York—an object which at present, seems at too great a Distance for
                            our circumstances—Many other matters will undoubtedly present themselves, which we cannot foresee, & which will
                            require frequent references to Congress: and as much Time is lost in Communications between the Army and the Sovereign
                            Body, a Committee on the Spot, who might give an immediate decision, would be of great Importance, and perhaps suppress
                            many disagreeable consequences, which might arise mainly from delay—One Circumstance has already occurred, as Congress
                            will perceive by the inclosed petition from the Troops of the New Jersey Line—another I have this Day heard of in the
                            Connecticut Line; extending to a Claim of Half-pay or Commutation for the Non-Commissioned
                            officers of the Line; how far these Ideas, if not suppressed by some lucky Expedient may prove is beyond my power to
                            divine.
                        Notwithstanding the length of this Letter, I must beg the Liberty to suggest to Congress an Idea which has
                            been hinted to me, and which has affected my Mind very forcibly. That is, that at the Discharge of the Men engaged for the
                            War, Congress should be pleased to suffer those Men, nonCommissd Officers & Soldiers, to take with them as their
                            own property, & as a Gratuity, the Arms and Accoutrements they now hold—This Act would raise pleasing Sensations
                            in the Mind of those worthy & faithfull Men, who, from their early engaging in the War, at moderate Bounties and
                            from their patient continuing, under innumerable distresses, have not only deserved nobly of their Country, but have
                            obtained an honorable Distinction over those, who, with shorter Terms, have gained large pecuniary Rewards. This Act, at a
                            comparative small Expence, would be deemed an honorable Testimonial from Congress of the Regard they bear to those
                            distinguished Worthies, and the Sense they have of their suffering Virtues & Services, which have been so happily
                            instrumental towards the security & Establishment of the Rights Liberties & Independence of this rising
                            Empire. These constant companions of their Toils & Dangers, preserved with sacred Care, would be handed down from
                            the present possessors, to their Children, as honorable Badges of Bravery & military Merit—and would probably be
                            bro’t forth, on some future Occasion, with Pride & Exultation, to be improved, with the same military Order
                            & Emulation, in the Hands of posterity, as they have been used by their forefathers in the present Establishment
                            & foundation of our National Independence & Glory.
                        Congress will suffer me to repeat my most earnest Wish, that they will be pleased, either by themselves at
                            large, or by their Committee, to pay their earliest Attention to the Matters now referred to their Consideration. for I
                            must add, that unless the most speedy Arrangements for the War Men are adopted, I contemplate with Anxiety, the
                            disagreeable Consequences which, I fear will be the Result of much longer Delay. With the highest Respect & Esteem
                            I have the Honor to be Sir Your Excellencys Most Obedient, humble Servt
                        
                            Go: Washington
                        
                    